DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/21 has been entered.
 
Receipt is acknowledged of Amendments, Remarks and an IDS filed on 02/11/21. Claims 1, 8 and 10 have been amended, claims 14-15 have been canceled and no new claims have been added. Accordingly, claims 1-8 and 10-12 remain pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Response to Amendment
The reply filed on 02/11/21 is non-compliant because the canceled claims 14-15 contain text. In the interest of compact prosecution, a non-complaint is not mailed, however corrections are required. 

NOTE: Claim 11 and the Specification recite the term “Anseriforms chickens” as a poultry species being treated. However it appears that Anseriforms are a group of birds that include ducks, swans and geese and not chickens. (See Wikipedia: Anseriformes /ˈænsərɪfɔːrmiːz/ is an order of birds that comprise about 180 living species in three families: Anhimidae (the 3 screamers), Anseranatidae (the magpie goose), and Anatidae, the largest family, which includes over 170 species of waterfowl, among them the ducks, geese, and swans.). It appears that there should be a “,” between Anseriforms and chickens as they are two different species. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recite the limitation "spraying comprises administration of a dosage …. of the entomopathogenic fungi” in the method of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not provide support for “entomopathogenic fungi” but only recites Metarhizium spp. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavassoli et al (Field bioassay of Metarhizium anisopliae strains to control the poultry red mite Dermanyssus gallinae).

Tavassoli et al teach that the poultry red mite, Dermanyssus gallinae is one of the most economically deleterious ectoparasite of laying hens worldwide. To evaluate the efficacy of three strains (V245, 3247 and 715C) of entomopathogenic fungus Metarhizium anisopliae with potential as acaricides against D. gallinae, this investigation was carried out in a commercial caged laying poultry farm in Naghedeh, West Azarbaijan of Iran. The parasite infestation already existed in the farm. Sunflower oil suspension of all fungal strains, each in two concentrations (1×10(7) and 1×10(9) conidia/ml) were used separately as spray on hens and cages, and in the control group The reduction in mite numbers induced by all three strains at the concentration of 1×10(9) conidia/ml was significantly higher than the control (P<0.05). (See abstract).
The suspensions were made by addition of the fungus to a sterile aqueous Tween 80 solution (See 2.3). 
Tavssoli et al conclude that at week 1, following treatment with 1 × 109 conidia/ml, the average number of red mites were 1588 ± 504, 1665 ± 603 and 1839 ± 539 for strains 3247, V245 and 715C, respectively. In contrast, at the same time, the average number in the control group was 4901 ± 1681. In addition, it was observed that a decrease in the average number of red mites was proportional to the concentration of conidia used, i.e., the greater the concentration of conidia, the lower the number of red mites (See page 376, 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tavassoli et al (Laboratory evaluation of three strains of the entomopathogenic fungus Metarhizium anisopliae for controlling Dermanyssus gallinae) in view of Stamets (US 20120070414). 

Tavassoli et al teach that the poultry red mite, Dermanyssus gallinae is one of the most economically important ectoparasite of domesticated fowl. The mites stay on the host only to feed which takes about a week and that the host may be in the poultry house (See Introduction, 1st col). 
Strains of M. anisopliae have been shown effective even under field conditions. The aim of the present study was to evaluate acaricidal effects of three different strains of M. anisopliae against D. gallinae (See introduction, last para). 
Tavassoli et al disclose that to determine the median lethal concentration (LC50) of fungi, four concentrations of conidia suspension including 103, 104, 105 and 106 conidia/ml containing 0.05% Tween were used in bioassays. The treatment groups including at least 30 mites from each developmental stage (first and second nymph stages and adult) were placed into Petri dishes containing filter paper impregnated with a 0.5 ml spore suspension (See page 260, 2nd col).  
In Tables 1-3, Tavassoli et al disclose the mortality percentage of different developmental stages of red mite D. gallinae with different concentrations of the M. anisopliae strain V245, 685 and 715 C strains after different days post treatment, and respective LC50 values. The tables show that in timelines of 2nd and/or 4th days after treatment in all three strains and in all three parasitic stages the mortality percentage (i.e reduction rate) is more than 5%. The concentrations are 1x103, 1x104, 1x105 and 1x106 conidia/ml. 
Tavassoli et al lack an express disclosure on spraying the compositions to poultry. This would have been obvious to do in light of the teaching in the art such as Stamets. 

Stamets teach utilizes extracts of the pre-sporulation (preconidial) mycelial stage of entomopathogenic fungi as insect and arthropod attractants and/or pathogens and can be employed to limit the zoonotic and plant diseases they transmit (See abstract). It is disclosed that Metarhizium species are natural parasites of mosquitoes and other entomopathogenic fungi offer sources of ever-evolving libraries of new strains, making resistance much more unlikely compared to chemical pesticides. Strains of Metarhizium anisopliae can control the insects and the diseases they spread (See [0025]).
Commercial conidial formations of Metarhizium anisopliae strive to achieve at least 1,000,000 conidia per gram, and optimally 10,000,000-100,000,000+ conidia per gram (See [0037]).
It is further disclosed that “Blow flies”, aka `blue bottle flies` and house flies have both been found to harbor and carry bird flu viruses, meaning that poultry farms and slaughter houses represent nexus distribution points for this contagion. The ever-so-housefly can carry bird flu viruses, and potentially re-infect chickens and other poultry that eat flies regularly. Given the huge swarms of flies that congregate around dead and diseased animals, this vector seems likely (See [0029]). 
The formulations may preferably be as granulated or spray formulations.  Liquid sprays include wettable powders and emulsifiable concentrates, aqueous solutions, powders dispersible in water and also contain surface-active agents (surfactants) such as wetting agents, emulsifiers and dispersing agents (See [0064]). 
Stamets also disclose an example of attracting and controlling mosquitos wherein rice is colonized by preconidial mycelium of Metarhizium anisoplae (ATCC#62716, and “F52”) fungus (See [0073]-[0074]). 

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Stamets with that of Tavassoli et al to arrive at the instant invention. It would have been obvious to do so because Tavassoli et al disclose that multiple strains of Metarhizium spp. are known as suitable insect controlling agents and that it is important to control insects such as red mites or chicken mites in poultry environment. Tavassoli et al also disclose that the tested strains of M. anisopliae via compositions comprising Metarhizium spp. were effective in reducing the number of mites in days. Tavassoli et al also discloses that strains of M. anisopliae have been shown effective under field conditions too. Stamets also disclose the application of a composition comprising Metarhizium anisopliae in forms of spray formulations comprising a surfactant and a carrier to animals, objects or their environment to control insects. Thus it would have been obvious to one of ordinary 
Tavassoli et al also disclose that multiple strains of Metarhizium spp. are known as suitable insect controlling agents. Thus it would have been obvious to one of ordinary skill in the art to isolate and use other strains of Metarhizium spp. such as NRRL 67280 for controlling insects. There is no evidence that the claimed strain has unexpected results or characteristics or that one of ordinary skill in the art would not have been able to isolate the same strain. 
         The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pourseyed et al (Metarhizium anisopliae (Ascomycota: Hypocreales): An effective alternative to chemical acaricides against different developmental stages of fowl tick Argas persicus (Acari: Argasidae) in view of Stamets (US 20120070414). 
Pourseyed et al teach a variety of acaricides used for the control of tick infestation in poultry, resulting in environmental contamination and the development of resistance. Three strains (V245, 685 and 715C) of entomopathogenic fungus Metarhizium anisopliae against different life stages of A. persicus including eggs, larvae, unfed and engorged adult females were evaluated under laboratory conditions. Five concentrations of different strains of M. anisopliae ranging from 103 to 107 conidia/ml were utilized. The effects of fungal strains on egg hatchability and larva and adult female mortality were significant and dose-dependent compared to the control groups (P < 0.05). The mortality rates of larvae ranged from 92% to 100% for two different concentrations (103 and 104 conidia/ml) of M. anisopliae strains. Treated engorged females were more susceptible than the unfed females reaching mortality rate of 100% at the highest concentration (107 conidia/ml) at 18 days post-inoculation. The results demonstrate that the application of M. anisopliae as a biocontrol agent is a promising option in reducing the use of chemical acaricides, resulting in benefits to poultry and the environment (See abstract and 4.).
Fungal virulence against eggs, larvae and adult female ticks of A. persicus was determined in three different bioassays using suspensions of varying conidia concentrations of three fungal strains. Randomly selected specimens were submerged for 5 s in suspensions ranging from 103 to 107 conidia/ml prepared in 0.05% aqueous Tween 80 in the bioassays as indicated (See 2.3).
Pourseyed et al disclose application of a suspension (composition) comprising the strains of Metarhizium anisopliae to animals/poultry or their environment to control 

Stamets’s teaching are delineated above and incorporated herein.  

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Stamets with that of Pourseyed et al to arrive at the instant invention. It would have been obvious to do so because Pourseyed et al disclose that multiple strains of Metarhizium spp. are known as suitable insect controlling agents and that it is important to control insects such as tics in poultry environment. Pourseyed et al also disclose application of compositions comprising Metarhizium spp. as a biocontrol agent resulting in benefits to poultry. Stamets also disclose the application of a composition comprising Metarhizium anisopliae such as spray formulations to animals, objects or their environment to control insects. Thus it would have been obvious to one of ordinary skill in the art to produce a composition according to a combination of references spray it onto poultry to control insects with a reasonable expectation of success.  
         The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of . 

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gunner et al (5,427,784) in combination with Tavassoli et al (Laboratory evaluation of three strains of the entomopathogenic fungus Metarhizium anisopliae for controlling Dermanyssus gallinae) as evidenced by Tavassoli et al (Field bioassay of Metarhizium anisopliae strains to control the poultry red mite Dermanyssus gallinae, herein referred to as Tavassoli et al 2).

Gunner et al teach an infection chamber for control and extermination of insects, including roaches and flying insects such as housefly and other insects by infection of the insects with a fungus that can be pathogenic when administered to the insects in a sufficiently high concentration. Although the primary means of infection is by external contact, the insects may also be infected by contact with each other and by ingestion of the spores. The two most preferred entomopathogenic fungi are Metarhizium anisopliae and Beauveria bassiana, although other fungi can be used which are pathogenic when the insect is inoculated via the infection chamber (See abstract).
It is disclosed that asexual spores, or conidia, form at the tips and along the sides of hyphae, the branching filamentous structures of multicellular colonies. The fungus Metarhizium anisopliae is an example of a fungus that infects certain species of insects. This fungus has been administered to insect pests by a number of methods, direct spraying, injection, and by the application of the fungus to the plant material on which the insect lives or feeds. In some insect species, infection with the fungus has been shown to result in death. In one species, infected individuals were able to transmit the fungus to non-infected members of their colony. Metarhizium anisopliae is one of the most widely studied fungus for biological control of insects (See col. 1, lines 51 to col. 2, line 2 and col. 3, lines 52 to col. 4, line 17). 
The fly can also be annoying to people, livestock and poultry, to the extent that it even decreases time spent by animals in feeding, thereby decreasing feed efficiency (See col. 2, lines 34 to 43, and Fig.s 13-14B).
Gunner et al disclose that the object is to provide a method and means for infecting all insects in a breeding colony by dissemination of a fungi pathogenic for insects, and killing of insects by a variety of fungi so that development of resistant strains is avoided, and reliable and economically feasible application of fungi in the biological control of insects (See col. 3, lines 35-48).
Gunner et al disclose various data showing the kill rate of insects exposed to the fungus. For example, FIG. 11 is a graph of the mortality of Fannia canicularis (% survival) as a function of time after exposure (days) to a chamber containing Metarhizium anisopliae, strain ATCC MA 38249 (diamonds) or ATCC MA 62176 (empty squares), chamber without fungus (dotted squares). Gunner et al also disclose that “Exposure of the adult flies to the chambers containing either the fungi Metarhizium anisopliae or Beauveria bassiana resulted in a significant reduction in survival of adult house flies as compared to flies exposed to chambers without fungus, as shown by FIGS. 9 and 10, respectively. FIG. 9 summarizes the results of the study where flies M. anisopliae. 80% of the flies were dead after only five days; almost 100% were dead by seven days following exposure to the fungus” (See col. 12, lines 43-55).
Gunner et al lack a specific disclosure on the concentration of conidia. This is disclosed by Tavassoli et al.  

Tavassoli et al’s teaching are delineated above and incorporated herein. 

Evidence:
Tavassoli et al 2’s teaching are also delineated above and incorporated herein. Specifically Tavassoli et al 2 disclose spraying a formulation comprising M. anisopliae to the poultry to reduce the number of flies. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Tavassoli et al with that of Gunner et al and as evidenced by Tavassoli et al’s disclosure to arrive at the instant invention. It would have been obvious to do so because Gunner et al disclose a method of controlling insects such as housefly by exposing the insects to Metarhizium anisopliae and application of fungi to the environment of animals such as livestock and poultry. It is also disclosed that the application may also be by direct spraying of where the insect lives. Tavassoli et al also discloses that application of a composition comprising Metarhizium anisopliae onto the insects such as red mite has a significant effect in reducing the number of said mites in environments such as poultry houses.  
As evidenced by Tavassoli et al 2, it is well known and practiced to spray formulations comprising M. anisopliae to poultry with known results. As such one of ordinary skill in the art has more than sufficient teachings in the art to lead them to the claimed invention and with reasonable e expectation of success. 
         The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Response to Arguments
Applicant's arguments filed 07/20/20 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Tavassoli et al does not does not disclose a method of controlling insect pests on poultry using the Metarhizium anisopliae strain wherein the number of insects on the poultry is reduced by at least 5% determined 24 hours, 48 hours, 72 hours or 96 hours after the administration, or a composition further comprising at least one surfactant and at least one carrier. In the methods of Tavassoli et al. it is not described that the mites were monitored for any period of under 1 week. In the graphs of Fig. 1, the week 1 results with 1 x 107 condida/mL show for two of the three of the strains that the number of mites at W-1 appears to be higher than the number of mites at W-0”  (See remarks, page 5). 
The argument is not persuasive because Tavassoli teach spraying formulations to the poultry comprising Metarhizium anisopliae strain and sunflower oil and aqueous 0.05% tween 80 solution. Tween 80 is a well-known surfactant. Sunflower oil and water are carriers.  As for the reduction rate, Tavassoli et al disclose the results following treatment with 1 × 109 conidia/ml, the average number of red mites were 1588 ± 504, 1665 ± 603 and 1839 ± 539 for strains 3247, V245 and 715C, respectively. In contrast, at the same time, the average number in the control group was 4901 ± 1681. Therefor the reduction was from 4901 to 1588, which is more than 5%. 
In short Applicant’s arguments are not persuasive regarding the rejection of claims 1-7 and 10-12, which are open to any concentration. As Applicant has shown by reproducing Fig. 1B, all three strains showed more than 5% reduction during first week, when the treatment was with 1 × 109 conidia/ml. As can be seen from the graph, the data for days 2-4 of the first week also show reduction in numbers, which is more than 5%.  
Still further, as noted previously, Tavassoli et al. does not include a composition further comprising at least one surfactant and at least one carrier. As such, Tavassoli et al. does not anticipate the claimed invention” (See Remarks, page 6).
This argument is also not found persuasive. As shown by the reference and repeatedly point to by the Examiner, Tavassoli et al teach application of a composition that comprises water (a carrier) and Tween 80, a well-known surfactant. Tavassoli et al also teach formulations comprising sunflower oil as the carrier. 
	With regard to the rejection of claims 3 and 15 under obviousness over Tavassloi et al, Applicant makes analogous arguments to the above arguments and adds that Tavassoli et al do not teach the claimed NRRL-67280 or a mutant thereof. Applicant also argues that since Tavassoli et al teach different results from different strains, one cannot predict the outcome of NRRL-67280 or a mutant thereof (See remarks, page 7). 
Firstly it is noted that the specific rejection is no longer present. However since claim 3 is rejected under Tavassoli et al under 35 USC 103, the arguments will be addressed. 
	While Applicant is correct that Tavassoli et al do not teach the particular strain as claimed, the method and the compositions would have been obvious to one of ordinary skill in the art because Tavassoli et al teach that all Metarhizium anisopliae are effective in reducing mite in poultry and they test three different strains. The outcome of the three strains are slightly different, however they are all effective in reducing the insect and increasing mortality rate. As such one of ordinary skill in the art would have been motivated to use other strains in the same method and composition with a reasonable expectation of success.

Stamets describes the use of extracts of the pre-sporulation (preconidial) mycelial stage of entomopathogenic fungi as insect and arthropod attractants and/or pathogens that can be used in combination with one or more antimicrobial, antiprotozoal, antiviral, or genetically modified agents that result in reduced spread of contagions and lessens the damage they inflict on animals and plant. Claimed in Stamets are compositions for attracting and controlling arthropods and controlling diseases that arthropods carry comprising a preconidial preparation of an entomopathogenic fungus and an antimicrobial preparation.” (See remarks, page 9).
	The argument is not persuasive because as the rejection shows the combination of the teachings would have lead one of ordinary skill in the art to the same method and compositions as claimed. Pourseyed et al teach the effectiveness of Metarhizium anisopliae strains on fowl tick. While they do not disclose the step of spraying the biopesticide to poultry, one of ordinary skill in the art would have readily recognized that in order to benefit from such finding the compositions need to be used on the fowl and/or in the environment where the fowl lives. Stamets teach similar compositions being sprayed on animals including poultry or environment to reduce infections and diseases. It is also disclosed that preconidial extracts and/or mycelium may be of Metarhizium anisopliae (See [0026]). 
Furthermore, it would have been obvious to one of ordinary skill in the art to have selected the application method of Stamets for using the teaching of Pourseyed et al in a field because it is typical for the scientist to perform their tests in laboratory settings. 
	Applicant’s nest argument is that Stamets et al do not disclose a reduction by at least 5% after 24 hours or 96 hours (See Remarks, page 9). 
	This argument is also not persuasive. Pourseyed et al teach compositions comprising Metarhizium anisopliae applied to insects and the provided data show a significant mortality rate in days such as 20% from day 2 to day 3 and 40% by day 4. Stamets et al is relied upon for teaching of spraying the composition onto poultry or environment, which would ne natural extension of the application for such formulations. 
	All claims remain rejected because all elements of the claims have been taught by prior art. There is no evidence of an inventive step. 

Claims 1-8 and 10-12 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616